Citation Nr: 1536842	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head trauma.

2.  Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and L. D.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims currently resides at the San Juan, Puerto Rico RO.

In April 2014, the Veteran presented testimony at a Travel Board hearing.   A transcript of the hearing is of record.

The issue of entitlement to service connection for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 1994 decision, the Board found no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for residuals of head trauma. 
 
 2.  Since the final August 1994 Board decision finding that no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for residuals of head trauma, new evidence relating to an unestablished fact necessary to substantiate the claim has not been received.


CONCLUSIONS OF LAW

1.   The August 1994 Board decision finding that no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for residuals of head trauma is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).
 
 2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of head trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must also notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In June 2010, the Veteran was provided a letter regarding the information and evidence needed to reopen the claim per Kent.  Although the June 2010 letter provided the date of May 1988 as the notice of the prior final denial (which pertains to the initial rating decision that denied the claim), any error as a result of providing the date of the rating decision (versus the Board decision) is harmless as the Veteran was correctly informed of the element of service connection deemed insufficient in the prior denial.  He was also properly advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  The June 2010 letter also advised the Veteran of the information and evidence necessary to warrant entitlement to service connection and the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

 In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice. 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, in-service, VA, and non-VA, have been obtained.  A VA examination is not necessary for the claim because it has not been reopened.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claim and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 


Analysis

In a July 1991 decision, the Board of Veterans' Appeals (Board) determined that the Veteran's head injuries from an automobile accident were the result of his own willful misconduct and were not incurred in the line of duty.  The Veteran filed a notice of appeal with the Board's determination to the United States Court of Veterans Appeals (Court) in November 1991.  In April 1992, the Court ordered that the Veteran's appeal be dismissed for lack of jurisdiction.

In an October 1992 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for residuals of head trauma.  The Veteran appealed to the RO's decision to the Board.  

In an August 1994 decision, the Board found no new and material evidence had been submitted to reopen the Veteran's previously denied claim for entitlement to service connection for residuals of head trauma.  The Veteran did not appeal the Board's decision to the Court. Therefore, the May 2008 Board decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. § 7104(b) (West 2014); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As noted, in a July 1991 decision, the Board determined that the injuries sustained by the Veteran in a motor vehicle accident in service were the result of his own willful misconduct.  This conclusion is based upon a report from German police (the accident in question occurred in October 1983 while the Veteran was stationed in Germany) which showed a blood alcohol examination indicating that the Veteran's blood alcohol level was in excess of the legal limit.  It was also found that the Veteran had been driving his vehicle too fast thereby failing to negotiate it properly and consequently causing an accident.  The Veteran sustained multiple injuries, to include head injuries as the result of the circumstances described above.  The U.S. Military found that the Veteran's injuries were not in the line of duty and consequently, the result of his own willful misconduct.  The August 1994 Board decision determined that no new and material evidence had been submitted to reopen the Veteran's claim for service connection for residuals of head injury.

Evidence submitted after the Board's August 1994 decision includes duplicate service treatment records and service personnel records pertaining to the October 1983 automobile accident which resulted in the willful misconduct determination and April 2015 hearing testimony.  Essentially, the evidence presented by the Veteran does not dispute the essential facts-that his head injuries from the October 1983 were the result of his own willful misconduct.  

Thus, the evidence, when considered with the previous evidence of record, does not provide medical evidence reflecting that the injuries sustained by the Veteran in a motor vehicle accident were other than the result of his own willful misconduct.  Therefore, it does not relate to the unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim. 

As such, the Board finds that new and material evidence has not been received, and the claim is not reopened.   

 
ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of head injury.


REMAND
 
The Veteran is seeking service connection for a depressive disorder.  

VA treatment records dated from January 2003 to May 2010 are of record.  An October 2005 primary care note states that the Veteran's computerized problem list included "neurotic depression."  The VA records of evidence, however, do not show any treatment for neurotic depression.

The Veteran's sister testified at the April 2014 Board hearing that he is currently receiving mental health treatment from a VA psychiatrist.  Accordingly, the claim is remanded in order to obtain all outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records.

 2.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


